Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on November 14, 2020. Claim 21 is amended. Claims 1-20, and 28-40 are canceled. Claims 41-53 are newly added. Examiner retains the double patenting rejection.
 	Claims 21-27, and 41-53 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-27, and 41-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In these claims, applicants mention “forwarding the request to the determined set of service element hosts or one candidate group of service element hosts of the multiple candidate groups of service element hosts, wherein the one candidate group of service element hosts is switched based on the change of the message”, which is generally narrative and indefinite with the invention.  Applicants should point out clearly which options include in the present invention with the term “based on the change of the message”, thus, “change of the message” is ambiguous. Any ordinary skill in the art will be failed to understand that meets and bounds of the claim limitations with this indefinite term. Therefore, these limitations with these ambiguous terms are indefinite with the present application. Appropriate correction or clarification is needed to overcome the rejection. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 48-53 are rejected under 35 U.S.C. 101 because the claim invention is directed to non-statutory subject matter. “computer readable storage medium” is reasonably interpreted by one of ordinary skill as just software or carrier signal and could be transitory propagating signals per se. So, the function of the “computer readable storage medium” to any ordinary skill in the art is not any non-transitory tangible medium. So, the function of the “computer readable storage medium could be transitory.  Hence, it does not appear that a claim reciting transitory with functional descriptive material falls within any of the categories of patentable subject matter set forth in § 101. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. Examiner suggests adding the “non-transitory” in front of “computer readable storage medium” to the claim to overcome the non-statutory rejection.
Response to Arguments
Applicant’s arguments with respect to claims 21-27, and 41-53 have been considered but are moot in new ground of rejection.
Horton discloses controlling of smart devices via API, and based upon the received data and submitted data, a status of the doorbell and/or of the smart devices may be modified in order to receive the service. Seed discloses perform the IoT service level operations on IoT information elements. Communication with multiple wireless users to access such content through the sharing of system resources, including wireless bandwidth and providing the service accordingly. Device may use service differentiation to enable content delivery and/or transmission, schedule or use resources, and the like. Moreover, such service differentiation may be associated with allowing subscriber's access to services, for keeping track of the mobile network resources used and for charging for such resources and/or services. 
It is Applicant's right to continue to claim as broadly as possible their invention, it is also the Examiner's right to continue to interpret the claim language as broadly as possible. The prior arts used in the rejection, fail to differentiate in detail how these features are unique. The applicant is requested to submit amendments to the claims in order to distinguish over the prior art use in the rejection that discloses different features of Applicant's claimed invention. It is the Examiner's position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant's disclosed invention in manner, which distinguishes over the prior art. Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims with scope parallel to the Applicant in the response and reiterates the need for the Applicant to more clearly and distinctly define the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-27, and 41-53 are rejected under 35 U.S.C. 103 as being unpatentable over Horton et al. (US Publication 2016/0261425) hereafter Horton, in view of Seed et al. (US Publication 2015/0381776) hereafter Seed, in further view of Kim et al. (US Publication 2017/0013062) hereafter Kim. 
As per claim 21, Horton discloses an apparatus comprising: a processor; and a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising: receiving a message 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate Seeds’ teaching with Horton. One would be motivated to promote subscription based content delivery with authorized credentials to carry out various communications, customize effectively so that it is compatible with each web service it interfaces, allowing subscriber's access to services/resources, for keeping track of the mobile network resources used, thus improving IoT service level operations that are performed on IoT information elements.
Horton-Seed discloses request and response of IoT service with interface protocol message types are defined for providing service, but do not expressly discloses determining a set of service element hosts or multiple candidate groups of service element hosts based on context and forwarding the request to the determined set of service element hosts or one candidate group 
However, in the same field of endeavor, Kim further elaborately discloses the claimed limitation of determining a set of service element hosts or multiple candidate groups of service element hosts based on context and forwarding the request to the determined set of service element hosts or one candidate group of service element hosts, wherein the one candidate group of service element hosts is switched based on the change of the message (paragraphs 0086-87, 0143-144: registers service information with identification information of sensors (temperature sensor, humidity sensor, etc.), and determine services)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate Kims’ teaching with Seed-Horton. One would be motivated to determining a sensor to provide services according to requested service and performing the service efficiently. 
As per claim 22, Horton discloses the apparatus wherein the message comprises an identifier of the service (paragraphs 0118-119, 0194).
As per claim 23, Horton discloses the wherein the message is indicative of being from a service host, wherein the service host announces the service and provides interfaces for clients to access the service (paragraphs 0208-209).
As per claim 24, Horton discloses the wherein the message comprises an indication of a number of service elements the service is composed of (paragraphs 0118-119, 0629). 
As per claim 25, Horton discloses the wherein the message comprises an indicator of a plurality of service element hosts for each service element of the plurality of service elements (paragraphs 0157-163). 
As per claim 26, Horton discloses the wherein the message comprises an indicator of a sequence of processing the plurality of service elements for the service (paragraphs 0157-163, 0208-209). 
As per claim 27, Horton discloses wherein the plurality of the service element comprises temperature data (paragraphs 0074, 0083, 0087: smart hazard or thermostat detector).
Claim 41 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 21.
Claims 42-47 are listed all the same elements of claims 22-27 respectively. Therefore, the supporting rationales of the rejection to claims 22-27 apply equally as well to claims 42-47 respectively.
Claim 48 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 21.
Claims 49-53 are listed all the same elements of claims 22-26 respectively. Therefore, the supporting rationales of the rejection to claims 22-26 apply equally as well to claims 42-53 respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223.  The examiner can normally be reached on Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARZANA B HUQ/Primary Examiner, Art Unit 2455